This is an application by petitioner, whose period of suspension as an attorney and counselor at law has expired, to be reinstated as a member of the Bar. The application was referred to the Committee on Character and.Fitness to investigate whether the petitioner presently possesses the requisite character and fitness for an attorney at law, and to report its findings and recommendation. Pending such report the application has been held in abeyance. The committee’s report has now been received. The application is granted; petitioner is reinstated as an attorney and counselor at law, effective July 12, 1966. Beldock, P. J., Ughetta, Rabin, Hopkins and Benjamin, JJ., concur.